Citation Nr: 1722723	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-11 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a heart disability.

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to a compensable rating for tinea pedis.

4.  Entitlement to service connection for acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, April 2011, and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The September 2010 rating decision denied a higher rating for tinea pedis.  The April 2011 denied the Veteran's request to reopen the previously denied claim of service connection for a heart disability.  It also denied entitlement to retroactive benefits for ischemic heart disease pursuant to Nehmer v. United States Veterans Administration, 712 F. Supp. 1404  (N.D. Cal., May 2, 1989).  The September 2012 rating decision denied service connection for generalized anxiety disorder.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing held in March 2017.  A transcript of that hearing is of record.

The issues of service connection for ischemic heart disease and an acquired psychiatric disorder, and a higher rating for tinea pedis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A May 2005 rating decision denied service connection for a heart disability; the Veteran did not appeal this denial, and VA did not receive any additional evidence relating to this issue within one year of that decision.  

2.  Since the last final denial in May 2005, new and material evidence related to the issue of a back disability has been received.


CONCLUSIONS OF LAW

1.  The May 2005 denial of service connection for a heart disability became final.  38 U.S.C.A. § 7105 (West 2016); 38 C.F.R. § 3.104 (2016).

2.  New and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.

The RO initially denied service connection for a heart disability in a May 2005 rating decision.  The RO determined that there was no evidence of a heart disability either currently or in service.  The Veteran did not appeal this denial, and VA did not receive any additional evidence relating to this issue within one year of that decision.  As such, the May 2005 rating decision became final.  

Since the last final denial, VA has received new and material evidence.  In this regard, the Veteran has submitted private treatment records (received June 7, 2010) that show a current heart disability.  The Veteran has also asserted that he was exposed to Agent Orange during service in the Philippines and submitted a news article that references the shipment of toxic chemicals from New Zealand to Subic Bay, in the Philippines, during the 1960s.  See June 2010 statement; January 2005 news article, within private treatment records received June 3, 2010, at 6.

This new evidence relates to unestablished elements of the previously denied claim and raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an event in service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a heart disability is granted.



REMAND

Service Connection for Ischemic Heart Disease

The Veteran seeks service connection for ischemic heart disease as secondary to herbicide exposure.  See May 2010 statement.  He contends that he was exposed to Agent Orange while stationed at the U.S. Naval Base in Subic Bay, Philippines.  See June 2010 statement.  The Board notes that the Veteran was stationed at the Subic Bay naval base from March 1962 to July 1963.  In support of this contention, the Veteran submitted a news article that references the shipment of toxic chemicals from New Zealand to the Subic Bay naval base during the 1960s.  See January 2005 news article, within private treatment records received June 3, 2010, at 6.

VA's Adjudication Procedures Manual, M21-1MR, part IV, subpart 11, 2.C.10.o, sets forth procedures for the verification of herbicides in areas outside the Republic of Vietnam (RVN) or the Korean Demilitarized Zone.  The manual provides at least two locations where VA is to obtain information regarding such potential herbicide exposure: the VA Compensation Service, and the U.S. Army and Joint Services Records Research Center (JSRRC).  

In the present case, the RO contacted the VA Compensation Service and requested a review of the Department of Defense (DoD) inventory of herbicide operations.  See email correspondence dated May 31, 2016.  In its response, the VA Compensation Service indicated that the DoD has not identified any location on the Philippine Islands where Agent Orange was used, tested, or stored, adding that the Philippine Islands were not on the Agent Orange shipping supply line.  See email correspondence dated April 28, 2016.  The VA Compensation Service further stated that, unless the claim is inherently incredible or clearly lacks merit, it should be referred to the JSRRC for any available information on the matter.  Id. 

The RO has not contacted the JSRRC for verification of the Veteran's assertion that he could have been exposed to Agent Orange during service in the Philippines.  The Veteran's claim is not incredible nor does it clearly lack merit.  Accordingly, on remand, the AOJ should contact the JSRRC, regarding the potential use and storage of herbicides, and the Veteran's potential exposure to them, in the Philippines, particularly at the Subic Bay naval base, from March 1962 to July 1963.

Higher Rating for Tinea Pedis

The Veteran seeks a higher rating for his service-connected tinea pedis.  He was last examined for this disability in June 2010.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  At the March 2017 Board hearing, the Veteran testified that his disability manifests as a rash that now affects a greater area of his ankles and legs.  The Board accepts this statement as evidence that the Veteran's disability has worsened since the last VA examination.  Accordingly, the Veteran is entitled to a new VA examination.

Service Connection for an Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as a general mental health disorder.  See May 2011 statement.  He believes that the claimed disability is related to events in service.  At the March 2017 Board hearing, he testified that he experienced fear during service in the Philippines, where he faced armed insurgents.  See Board hearing transcript at 10.  He also described a traumatic event that he witnessed during service at the U.S. Naval Base in Guantanamo, Cuba.  The event involved a Cuban national who, facing deportation, tried to commit suicide by running head-first into a concrete pillar.  Id. at 11.  The Veteran stated that he often reexperiences this event.  Id. at 13.  He also reported a history of self-medication with alcohol that goes back to service.  Id. at 10.

The record shows that the Veteran has received psychotherapy at an Aurora, Illinois, Vet Center, to address issues related to depressed mood and to process feelings about experiences in service.  See January 2014 letter, in private treatment records received February 19, 2014.  A social worker from the aforementioned Vet Center has stated that the Veteran has described several symptoms of PTSD and that he meets the diagnostic criteria for major depressive disorder.  Id.  At the March 2017 Board hearing, the Veteran reported that he uses Wellbutrin.

VA has not provided a VA examination for the claimed mental health disability.  VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that a VA examination is warranted in this case.

As stated above, there are indications that the Veteran receives mental health treatment.  The claims file, however, does not contain any records of such treatment, VA or otherwise.  On remand, VA should attempt to obtain any outstanding VA treatment records, in particular, records from the Aurora, Illinois, Vet Center.

Accordingly, the case is REMANDED for the following action:

1.  Forward a list of the dates in which the Veteran was present at Subic Bay, as determined through a review of his service personnel records, along with his contentions regarding the nature of his exposure, to JSRRC, and request verification of his exposure to herbicides. The results of this development should be documented.

2.  Obtain any outstanding VA treatment records, to include records from the Aurora, Illinois, Vet Center.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

3.  Thereafter, schedule the Veteran for VA examinations to determine (1) the nature and etiology of his claimed mental health disability and (2) the severity of his service-connected tinea pedis.  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  For the claimed mental health disability:

(1)  Identify any current mental health disabilities.  Please consider the January 2014 letter from a Vet Center social worker, stating that the Veteran has endorsed symptoms of PTSD and meets the diagnostic criteria for major depressive disorder.  

(2)  For any current mental health disability, is it at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider the Veteran's contention that the claimed disability is related to traumatic events during service in the Philippines and Cuba, and his reported long history of self-medication with alcohol.

Note: if PTSD is diagnosed, the examiner must identify the stressor on which the diagnosis is based.

(b)  For the service-connected tinea pedis, the examiner should determine the current severity of the disability and indicate the percentage of the body, and of exposed areas, affected.  He or she should review of the entire claims file, and conduct all appropriate tests.  It should be noted whether the Veteran is taking medication for this disorder, and whether there is use of systemic therapy to include corticosteroids or other immunosuppressive drugs.  If so, the number of weeks of such use over the past year should be noted.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


